o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil code conex-132967-09 ---------------------- --------------------------------------------- ------------------------------- dear ------------------ thank you for your letter of date about guidance on the tax consequences to victims of the investment fraud mr robert allen stanford is alleged to have perpetrated as you mention in your letter we previously issued guidance on date revrul_2009_9 and revproc_2009_20 on the tax treatment of losses from so-called ponzi schemes i am enclosing copies for your information revrul_2009_9 explains the income_tax law that applies to an investor who loses money in a fraudulent investment arrangement it provides that an investor who was the victim of a fraudulent investment arrangement is entitled to a theft_loss deduction that is not limited by the rules that apply to capital losses investment theft losses are not subject_to limitations that apply to personal casualty and theft losses the theft_loss is deductible in the year the fraud is discovered except to the extent the investor has a reasonable_prospect_of_recovery the amount of the theft_loss includes not only the investor's unrecovered investment but also amounts reported as income from the investment in prior years and reinvested in the fraudulent investment arrangement an investor can carry back and forward a theft_loss deduction that creates a net_operating_loss according to the timeframes prescribed by law to generate a refund of taxes paid in other taxable years conex-132967-09 to claim a theft_loss deduction in any taxable_year an investor must prove that the loss was due to theft and that no reasonable prospect exists of recovering the investment investors often cannot make highly factual determinations with certainty in the year the loss is discovered for this reason we published revproc_2009_20 to provide a simplified_method for investors to compute and report their losses from fraudulent investment schemes this revenue_procedure generally allows an investor who was a victim of fraud to claim a theft_loss in the year of the fraud is discovered for this simplified_method to apply there must be a criminal charge brought against the alleged perpetrator of the scheme in the case of mr stanford the loss was discovered in although mr stanford was charged with civil_fraud in date he was not criminally indicted until date which may explain the response you received to your earlier inquiry the amount the investor may deduct is up to percent of the loss less the amount of reimbursement he or she expects to receive as an advance for customer claims from the securities investor protection corporation sipc or from private insurance or other contractual arrangements that guarantee the investor against loss i hope this information is helpful if you have any questions please call me or ------------- ------------- office_of_chief_counsel income_tax and accounting division at --- --------------- sincerely andrew irving senior counsel branch associate chief_counsel income_tax accounting enclosures
